       Case 1:20-cv-04849-GBD-JLC Document 8-3 Filed 07/29/20 Page 1 of 2




                      IN THE UNITES STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 TYLER MILLER,

          Plaintiff,

 v.                                              Case No. 20-cv-4849 (GBD)
 BRIGHTSTAR ASIA, LTD,

          Defendant.


                          ORDER FOR ADMISSION PRO HAC VICE


         The motion of Eugene N. Bulso, Jr. for admission to practice Pro Hac Vice in

the above captioned action is granted. Applicant has declared that he is a member in

good standing of the bar of the state of Tennessee, and that his/her contact

information is:

                          Eugene N. Bulso, Jr. (BPR No. 12005)
                          LEADER & BULSO, PLC
                          414 Union Street, Suite 1740
                          Nashville, Tennessee 37219
                          Tel. (615) 780-4100
                          Fax. (615) 780-4101
                          gbulso@leaderbulso.com

         Applicant having requested admission Pro Hac Vice to appear for all purposes

as counsel for Tyler Miller in the above entitled action,

         IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice

in the above captioned case in the United States District Court for the Southern

District of New York.

         All attorneys appearing before this Court are subject to the Local Rules of this

Court, including the Rules governing discipline of attorneys.


{00141860.DOCX / ver: }
       Case 1:20-cv-04849-GBD-JLC Document 8-3 Filed 07/29/20 Page 2 of 2




Dated: ________________        _______________________________________
                               United States District/ Magistrate Judge




{00141860.DOCX / ver: }                2
